NUMBER 13-10-00508-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE:  KIRK WAYNE McBRIDE, SR.
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and
Benavides
Memorandum
Opinion Per Curiam
            Relator,
Kirk Wayne McBride, Sr., pro se, filed a petition for writ of mandamus in the
above cause on September 17, 2010, seeking to compel the trial court to rule on
a “Petition for Temporary Restraining Order.”  According to the petition,
relator submitted his request for a temporary restraining order to the district
clerk on July 14, 2010, however, the trial court has not yet issued a ruling
thereon.  We deny the petition for writ of mandamus.
First, the petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure.  See
generally Tex. R. App. P.
52.3. Second, relator has not demonstrated either that the trial court expressly
refused to rule on relator’s petition for temporary restraining order or that
an unreasonable amount of time has passed since the petition was filed.  See
In re Dimas, 88 S.W.3d 349, 351 (Tex. App.–San Antonio 2002, orig.
proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001,
orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.–Houston [1st Dist.] 1992, orig. proceeding); accord O'Connor v. First
Ct. of Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (orig. proceeding).  
            The
Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See
Tex. R. App. P. 52.8(a). 
                                                                                                                        PER
CURIAM
 
 
 
 
Delivered and filed the
8th day of October, 2010.